t c memo united_states tax_court thomas j and bonnie f ratke petitioners v commissioner of internal revenue respondent docket no 9641-01l filed date jack b schiffman for petitioners anne w durning for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with collection findings_of_fact on date petitioners timely filed their federal_income_tax return on date petitioners filed an amended_return relating to that year on date respondent sent petitioners a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure sec_6662 a penalty in response on date petitioners sent their petition to the court and a second amended_return relating to to the internal_revenue_service on april and respectively the petition and the second amended_return were filed petitioners in the petition disputed the entire amount of the deficiency and penalty as follows the commissioner has asserted deficiencies in income taxes and additions to taxes for the petitioners taxable_year all of which are in dispute as follows deficiency increase in tax penalties sec_6662 dollar_figure dollar_figure the petition also stated that the petitioners have correctly reported the sale of the business property on their amended individual_income_tax_return form 1040x on date respondent made a dollar_figure assessment for the amount shown as tax on petitioners’ second amended_return and sent petitioners a notice_and_demand for payment respondent also sent petitioners an audit statement determining a dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue dollar amounts are generally rounded to the nearest dollar the petition refers to an amended individual_income_tax_return at the time they mailed the petition petitioners had submitted two amended returns to the internal_revenue_service thus it is not clear whether petitioners are referring to the first or the second amended_return net deficiency after taking into account the date assessment the parties subsequently agreed to the dollar_figure deficiency and on date the court entered a decision pursuant to the parties’ stipulated agreement as follows ordered and decided that there is a deficiency in income_tax due from the petitioners for the taxable_year in the amount of dollar_figure and that there is no addition_to_tax due from the petitioners for the taxable_year under the provisions of sec_6662 on date respondent assessed the dollar_figure deficiency and sent petitioners a notice_and_demand for dollar_figure on date petitioners filed a third amended_return relating to on date respondent sent petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing relating to on date petitioners filed form request for collection_due_process_hearing hearing request sec_6330 hearings were held on march and date on date petitioners amended their original hearing request on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or on date petitioners while residing in glendale arizona filed their petition with the court on date petitioners filed an amended petition opinion respondent contends that the date assessment was taken into account in determining the deficiency stipulated by the parties petitioners however contend that the assessment is invalid pursuant to sec_6213 and that their liability is limited to the dollar_figure set forth in the court’s date decision the petition clearly reflects petitioners’ decision to contest the entire deficiency determined by respondent thus the court had jurisdiction to determine petitioners’ correct_tax liability relating to see 85_tc_527 on date the parties signed a settlement agreement pursuant to which a decision was entered by the court this decision is final and binding on the parties pursuant to the terms of their stipulation accordingly respondent may collect only dollar_figure the amount set forth in the court’s date decision contentions we have not addressed are irrelevant moot or meritless decision will be entered for petitioners
